By the Court, Harris, J.
The plaintiff showed himself in a situation to be entitled to have his team, if he owned one, exempt from levy and sale under execution. He had, in his possession, a horse, for which he claimed this exemption. But it was shown that he was not the sole owner of this horse, and because he was only an owner in common with another person, the judge at the circuit thought he was not within the provisions of the statute. In this, I think, he was wrong. The statute declares that, besides other articles, there shall be exempted from levy and sale a team owned by a person being a householder, &c. He need not have the sole right of property in order to claim the exemption. If he is but a part owner, he is within the meaning and object of the statute, as much as though he owned the team alone. To hold that, if a poor man be able to own a team by himself, it shall not be liable to sale under execution, but if he be too poor to own it alone, and joins another poor man in making the purchase, so that each has but half the benefit contemplated by the legislature, then neither shall be entitled to the exemption, would, in my judgment, be a most unreasonable interpretation of the law. The plaintiff had shown himself entitled to the statutory exemptions. The defendants had shown that he was only a part owner of the horse. This part they had sold under their execution. It was exempt from such sale. The judge, therefore, erred in refusing to charge the jury that if Shultis was a part *54owner of the horse, the plaintiff was still entitled to their verdict for the value of his interest. There must be a new trial with costs to abide the event.
[Albany General Term,
May 2, 1857.
Wright, Harris and Gould, Justices.]